DETAILED ACTION
This communication is responsive to the application and amended claim set filed July 9, 2021.  Claims 16-25 are currently pending.
Claims 16-25 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 16/331,644 (now US 11,091,572), filed March 8, 2019, which is the national stage entry of PCT/US2017/052601, filed September 21, 2017, which claims priority to US 62/401,328, filed September 29, 2016.

Initial Comments
The present claims are product-by-process claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  If the prior art teaches the same product as the product formed by the process recited in the claims at issue, the claims are unpatentable.
In this case, the examiner interprets the product to be a modified Ziegler-Natta procatalyst comprising a Ziegler-Natta (pro)catalyst, a molecular (pro)catalyst, and an optional activator.  The procatalyst is free of trialkylaluminum, and if the activator is present, it is a hydrocarbylaluminoxane and/or and organoborate or organoboron.  
Although not required, if the prior art teaches the process conditions, the examiner will point it out below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-21 and 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claim 20, there is no conjunction between requirement (vii) and (viii).  The examiner surmises that “or” is intended, but invites Applicant to clarify.  In addition, the limitation “the initial magnesium halide-supported titanium” lacks sufficient antecedent basis.  The examiner suggests that claim 20 may more appropriately depend from claim 18.

Regarding claim 21, the limitation “the (D) solid particulate consisting essentially of magnesium halide” lacks sufficient antecedent basis.  The examiner suggests that claim 21 may more appropriately depend from claim 18.

Regarding claim 23, requirement (iii) appears to be impossible.  The present claims recite a single molecular ligand-metal (pro)catalyst, so it is not clear how a single (pro)catalyst can both contain a cyclopentadienyl group and not contain a cyclopentadienyl group.

Regarding claims 24 and 25, it is not clear whether the recited activator is different from the optional activator of claim 16.  Can the activators of claims 24 and 25 serve as the optional activator of claim 16?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter-Lukesova et al. (US 2014/0088275).
Regarding claims 16-19, 22, and 24, Richter-Lukesova teaches a catalyst system comprising a Ziegler-Natta procatalyst and a tridentate iron complex with an MAO activator.  (Example 2, paras. [0074]-[0081].)  The Ziegler-Natta procatalyst is free of trialkylaluminum.  (See paras. [0075]-[0077] (the process by which the Z-N procatalyst is made does not include AlR3.)  The catalyst is formed at 22°C over 120 min.  (para. [0081].)  Both of these conditions are within the claimed range.  The catalyst of Example 2 satisfies requirement (i) of claim 16 and requirement (i) of claim 17.  It also satisfies requirement (ii) of claim 18 and requirement (i) of claim 19.

Regarding claims 20 and 21, as discussed above, Richter-Lukesova teaches a catalyst system that satisfies requirement (ii) of claim 18.  As written, claims 20 and 21 do not limit the necessary requirements to only the requirement (i) of claim 18, which is the only condition relevant to the limitations of claims 20 and 21.  That is, because claims 20 and 21 also contain the limitations of claim 18, claims 20 and 21 also include condition (ii) of claim 18.  Because Richter-Lukesova teaches a catalyst system that satisfies that condition, Richter-Lukesova anticipates claims 20 and 21.

Regarding claim 23, as noted above, the molecular (pro)catalyst is a tridentate iron complex that does not include a cyclopentadienyl group.  (See para. [0081].)  This satisfies requirement (ii).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Richter-Lukesova et al. (US 2014/0088275).
Regarding claim 25, Richter-Lukesova teaches all of the limitations of claim 24.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between claim 25 and Example 2 of Richter-Lukesova is that the activator is MAO, rather than an organoborate or organoboron.  However, Richter-Lukesova generally teaches that organoborate salts are useful activators.  (para. [0058].)  It would have been obvious to incorporate an organoborate as an activator in the catalyst system of Example 2 of Richter-Lukesova because Richter-Lukesova teaches that both organoborates and MAO are useful activators.  (See MPEP 2143(I)(B).)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9 of U.S. Patent No. 11,091,572. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-3, 5-7, and 9 of the ‘572 patent recite a modified Ziegler-Natta procatalyst with the components of recited in the claims of the present application, and prepared in the same conditions as those recited in the claims of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763